Citation Nr: 0807326	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-35 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a disability of the 
lower extremities.

5.  Entitlement to service connection for anxiety and 
depression.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to September 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri dated in November 2004 and May 2005.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in February 2006.  

(The claim for entitlement to service connection for anxiety 
and depression is addressed in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  The veteran does not have hypertension that is 
attributable to his military service.

2.  The veteran does not have a cervical spine disability 
that is attributable to his military service.

3.  The veteran does not have a lumbar spine disability that 
is attributable to his military service.

4.  The veteran does not have a disability of the lower 
extremities that is attributable to military service, or was 
caused or made worse by service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran does not have a cervical spine disability 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The veteran does not have a lumbar spine disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  The veteran does not have a disability of the lower 
extremities that is the result of disease or injury incurred 
in or aggravated by active military service; a disability of 
the lower extremities is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007); 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran claims that he has hypertension, a cervical spine 
disability, a lumbar spine disability and a disability of the 
lower extremities related to his military service.  The 
veteran claims that his disability of the lower extremities 
is related to his lumbar spine disability.  

Associated with the claims file are the veteran's service 
medical records (SMRs).  The veteran's blood pressure was 
recorded as 142/78 at his entrance examination dated in June 
1976.  Physical examination of the feet, lower extremities, 
and spine was reported to be normal at that time.  In 
September 1976 the veteran was seen for complaints of a 
swollen right leg.  The veteran was seen for complaints of 
neck and head pain in October 1976.  He was assessed with 
external otitis.  The veteran was seen for rapid persistent 
heartbeat in an undated entry.  His blood pressure was 
recorded as 154/86.  The veteran reported pain in his lower 
back in May 1977.  He reported that he had been sleeping on 
the floor for the past month and a half.  He was assessed 
with muscle spasm.  The veteran reported back pain again in 
August 1977.  He was assessed with an upper respiratory 
infection and back pain of undetermined etiology.  An x-ray 
of the thoracolumbar spine obtained in August 1977 was 
negative for bony or joint pathology.  He was seen for 
complaints of back and neck pain in July 1978 and assessed 
with viral syndrome.  In July 1978 the veteran reported back 
pain secondary to lifting.  In January 1979 the veteran was 
seen for complaints of nervousness and his blood pressure was 
recorded as 160/104.  A repeat blood pressure reading 
obtained in May 1979 revealed a blood pressure reading of 
120/80.  The veteran's blood pressure was recorded as 136/66 
at his separation examination in August 1979.  Physical 
examination of the feet, lower extremities, and spine was 
reported to be normal at that time.  

Private treatment reports from Capital Region Medical Center 
dated from May 2002 to September 2002 document that that 
veteran was undergoing physical therapy for lumbar pain, neck 
pain, and knee pain.  

Associated with the claims file are private treatment reports 
from Jefferson City Medical Group dated from February 2001 to 
May 2003.  The records document complaints of chronic back 
pain, knee pain, and neck pain.  The records reveal a 
diagnosis of hypertension.  G. Carr, M.D, submitted a 
statement dated in September 2003 in which he reported that 
the veteran was permanently and totally disabled due to 
degenerative disc disease, back pain, and depression.  

Associated with the claims file are VA outpatient treatment 
reports dated from December 2000 to April 2004.  In December 
2000 an x-ray of the lumbar spine was noted to be 
radiographically unremarkable.  The veteran underwent 
physical therapy for complaints of neck and back pain, knee 
pain, and ankle weakness during the time period referenced.  

Private treatment reports from St. Mary's West Healthcare 
dated from September 2003 to November 2003 and from July 2004 
to August 2004 reveal that the veteran underwent physical 
therapy for back pain, knee pain, degenerative joint disease, 
joint pain, and muscle pain during the time periods 
referenced.  

Associated with the claims file are private treatment reports 
from Kayser Chiropractic and Acupuncture Center dated in 
October 2004.  The veteran was assessed with degenerative 
joint disease of the cervical and lumbar spine.  

Associated with the claims file is a favorable decision from 
the Social Security Administration (SSA) dated in February 
2004.  The veteran's impairments were noted to be 
degenerative joint disease and pain disorder associated with 
psychological factors.  Medical records relied upon by the 
SSA in promulgating its decision were also associated with 
the claims file.  Some of the medical records are duplicative 
of other medical records contained in the claims file and 
include records from Jefferson City Medical Group, BHC 
Radiology, Mid-Missouri Medical Foundation, Inc., St. Mary's 
Health Center, VA outpatient treatment reports, S. Reid-
Arndt, of the University of Missouri-Columbia, E. Runde, 
M.D., and Pathways Community Behavioral Healthcare.  

The records from BHC Radiology include x-rays of the knees 
dated in October 2001 which reveal mild degenerative changes 
with bony proliferation at the quadriceps tendon insertion on 
both patella.  

The treatment reports from Jefferson City Medical Group 
include x-rays of the lumbar spine dated in December 2003 
which reveal degenerative facet change at the lumbosacral 
level.  

The records from Mid-Missouri Medical Foundation, Inc., 
include a magnetic resonance imaging (MRI) of the lumbar 
spine dated in December 2003 which revealed early 
degenerative disc disease at L5-S1.  

The VA treatment records document diagnoses of low back pain 
and white coat hypertension in February 2004.  

Dr. Rundt diagnosed the veteran with chronic back pain in 
October 2001.  

The records from Dr. Reid-Arndt and Pathways Community 
Behavioral Healthcare were unrelated to the issues on appeal.  

The veteran was afforded a VA examination in September 2004.  
The examiner noted that the veteran had elevated blood 
pressure readings on several occasions in service.  On one 
occasion the veteran was noted to have consumed large amounts 
of caffeine and smoked many cigarettes.  She said the veteran 
was not diagnosed or treated for hypertension until 2000.  
The examiner noted that the veteran's SMRs indicated that he 
was seen for complaints of back pain on five occasions in 
service with only one entry documenting "sore back due to 
lifting."  The examiner assessed the veteran with 
hypertension diagnosed in 2000, degenerative disc disease 
with disc desiccation at L5-S1 with reported radicular 
symptomatology, subjective complaints of bilateral knee pain 
with tremors with normal physical examination, x-ray, and 
electomyograph (EMG) study, subjective complaints of 
bilateral foot pain without evidence of previous treatment, 
normal x-ray, and negative physical examination, and 
degenerative disc disease of the cervical spine with reported 
radicular symptoms with normal EMG of the upper extremities.  
The examiner opined that the veteran's isolated incidences of 
elevated blood pressure reading in service were more likely 
related to nervousness and extremely high caffeine intake.  
She noted that the veteran was not started on medications 
until the year 2000, more than twenty years after he 
separated from service, and his hypertension was not related 
to his service medical treatment.  She opined that the 
veteran's lumbar spine disability was not the result of his 
service because the veteran was treated minimally during 
service, his separation examination did not reveal any lumbar 
spine disability, and he had essentially no additional 
treatment for his back until very recent years.  She opined 
that the veteran's bilateral knee and feet disabilities were 
related to his lumbar spine disability but that his lumbar 
spine disability was unrelated to service.  Finally, she 
opined that the veteran's cervical spine disability was not 
related to his military service because a cervical spine 
disability was not reported in the veteran's SMRs.  

The veteran testified at a hearing before a DRO at the RO in 
February 2006.  The veteran said he did not have hypertension 
prior to his entry into service.  He said he was seen for 
complaints of nervousness in service at which time he had a 
high blood pressure reading.  He said he was unaware that he 
had hypertension until 2000.  He reported that he had 
numbness and swelling of the lower extremities which he said 
was related to his back problems.  He testified that he was 
climbing a rope in basic training and fell onto his neck and 
back.  The veteran said he fell twenty feet.  He indicated 
that he did not receive medical treatment at that time.  He 
testified that he did seek treatment for his back, neck, and 
pain in his hands and feet during service.  The veteran 
denied any significant injuries after service.  He said he 
was first treated for a back disability in 1983 at Union 
Medical Center.  

Associated with the claims file are letters from South 
Arkansas Regional Health Center and Medical Center of South 
Arkansas (a.k.a. Union Medical Center) dated in April 2006.  
The letters indicate that there were no treatment records 
available for the veteran.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain chronic 
diseases, including hypertension and arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Hypertension

As noted, there is medical evidence of a current diagnosis of 
hypertension.  However, there is no showing of a relationship 
to the veteran's period of military service.  While the 
veteran's service medical records document elevated blood 
pressure readings on several occasions in service, the 
private medical records associated with the claims file do 
not document a diagnosis of hypertension until 2001, more 
than twenty years after he left service.  

The veteran was afforded a VA examination at which time the 
examiner diagnosed him with hypertension and opined that the 
veteran's isolated elevated blood pressure readings in 
service were more likely related to nervousness and extremely 
high caffeine intake.  She noted that the veteran was not 
started on medications until the year 2000, more than twenty 
years after he separated from service, and his hypertension 
was not related to his service medical treatment.  The 
veteran has not submitted any other evidence which provides a 
basis for the conclusion that the veteran's current 
hypertension is related to his period of service or 
manifested within one year of the veteran's separation from 
service.  

In short, there is no competent evidence of essential 
hypertension during service or within a year of the veteran's 
separation from service, and no competent evidence linking 
the current hypertension to service.  The absence of such 
nexus evidence leads to the conclusion that the preponderance 
of the evidence is against the claim.

Cervical Spine Disability

As noted, the veteran was seen for complaints of neck pain on 
two occasions in service.  The neck pain was associated with 
external otitis and viral syndrome on those occasions.  The 
service medical records are silent for any reference to 
treatment for a neck disability related to a fall in basic 
training.  Treatment reports since service document treatment 
for complaints related to cervical spine pain and the VA 
examiner diagnosed the veteran with degenerative disc disease 
of the cervical spine.  However, the VA examiner opined that 
the cervical spine disability was not the result of his 
military service because no cervical spine disability was 
noted in the veteran's service medical records.  

In short, there is no competent evidence of a cervical spine 
disability during service and no competent evidence linking 
the current degenerative disc disease of the cervical spine 
to service.  The absence of such nexus evidence leads to the 
conclusion that the preponderance of the evidence is against 
the claim.  (Although some records refer to degenerative 
joint disease, there is no evidence of this until many years 
after service.  38 C.F.R. §§ 3.307, 3.309.)

Lumbar Spine Disability

The service medical records document that the veteran was 
seen for complaints of back pain on several occasions in 
service.  On once occasion the back pain was noted to be 
secondary to lifting.  The service medical records are silent 
for any reference to treatment for a back disability related 
to a fall in basic training.  The separation examination did 
not reveal any chronic disability of the lumbar spine.  
Private treatment reports associated with the claims file 
reveal that the veteran had chronic back pain and 
degenerative changes of the lumbar spine at L5-S1.  The VA 
examiner diagnosed the veteran with degenerative disc disease 
of the lumbar spine with disc desiccation at L5-S1.  She 
opined that the veteran's lumbar spine disability was not a 
result of his military service because he had no treatment 
for his back until very recently with no evidence of 
traumatic injury and no prolonged history of treatment.  

In short, there is no competent evidence of a chronic lumbar 
spine disability during service and no competent evidence 
linking the current degenerative disc disease of the lumbar 
spine to service.  The absence of such nexus evidence leads 
to the conclusion that the preponderance of the evidence is 
against the claim.  (Although some records refer to 
degenerative joint disease, there is no evidence of this 
until many years after service.  38 C.F.R. §§ 3.307, 3.309.)

Disability of the Lower Extremities

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
However, as will be explained below, this change does not 
affect the analysis in this case because no relationship 
between a service-connected disability and the veteran's 
disability of the lower extremities has been demonstrated.

The veteran's service medical records reveal a complaint of a 
swollen right leg on one occasion in service.  The separation 
examination revealed a normal clinical evaluation of the 
veteran's feet and lower extremities.  The private treatment 
reports associated with the claims file document complaints 
of knee pain.  The VA examiner diagnosed the veteran with 
subjective complaints of bilateral foot and knee pain with 
normal physical examination.  She opined that the veteran's 
feet and knee problems were related to his lumbar spine 
disability but she noted that the veteran's lumbar spine 
disability was not related to his military service.  

In short, there is no competent evidence of a chronic 
disability of the lower extremities during service and no 
competent evidence linking any current disability of the 
lower extremities to service.  As noted, service connection 
for a lumbar spine disability is not warranted and 
consequently service connection for a disability of the lower 
extremities secondary to a lumbar spine disability is 
similarly not warranted.  As with the lumbar and cervical 
spine, some references have been made to possible arthritis 
of the joints of the lower extremities, but no such 
disability was suggested until many years after service.  
38 C.F.R. §§ 3.307, 3.309.  The preponderance of the evidence 
is against the claim.

The Board notes that the veteran has alleged that his 
hypertension, a cervical spine disability, a lumbar spine 
disability, and a disability of the lower extremities are 
related to service or, with regard to the issue of a 
disability of the lower extremities, to a service-connected 
disability.  While the veteran is capable of providing 
information regarding the current symptoms related to his 
disabilities, as a layperson, he is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hypertension, a cervical spine 
disability, a lumbar spine disability, or a disability of the 
lower extremities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for hypertension, a 
cervical spine disability, a lumbar spine disability and a 
disability of the lower extremities in February 2004.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had current disabilities and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO also provided a statement of 
the case (SOC) and a supplemental statements of the case 
(SSOC) reporting the results of its reviews of issues on 
appeal and the text of the relevant portions of the VA 
regulations including the regulation pertaining to 
establishing service connection on a secondary basis.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, by way of a March 2006 letter, the veteran was 
told of the criteria used to award disability ratings and the 
criteria for assigning an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because neither issue is 
before the Board, further action with respect to either is 
not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the 
veteran's service medical records, private treatment reports, 
VA outpatient treatment reports, and records from the Social 
Security Administration were associated with the claims file.  
The veteran was afforded a VA examination.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his claim.  The Board is not aware of any outstanding 
evidence


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for disability of the 
cervical spine is denied.

Entitlement to service connection for disability of the 
lumbar spine is denied.

Entitlement to service connection for a disability of lower 
extremities is denied.




REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim of entitlement 
to service connection for anxiety and depression can be 
reached.  

The veteran's SMRs reveal that the veteran reported "nervous 
problems" in January 1979.  The veteran's August 1979 
separation examination revealed a normal psychological 
evaluation.  

Associated with the claims file is a letter from S. Doerhoff, 
MSW, LCSW, of Pathways Community Behavioral Healthcare, Inc., 
dated in January 2005.  Ms. Doerhoff reported that the 
veteran had been in therapy with her since October 2003.  She 
said the veteran had a mental health hospitalization in 1985.  
She reported that the veteran's diagnoses were dysthymia, 
anxiety disorder, not otherwise specified, and some symptoms 
of post-traumatic stress disorder (PTSD).  She said the 
veteran's adjustment to chronic pain was also addressed in 
therapy.  Ms. Doerhoff noted that the veteran related most of 
his mental health and pain issues to his military service.  
Treatment reports from Pathways document that the veteran was 
diagnosed with depressive disorder in October 2003.  The 
veteran was also diagnosed with pain disorder associated with 
psychological factors by S. Reid-Arndt in October 2001.

The Board notes that the veteran identified treatment from 
1983 to 1985 at Union Medical Center and South Arkansas 
Regional Health Center.  The RO requested any available 
records from both facilities.  In an April 2006 letter, Union 
Medical Center (a.k.a. Medical Center of South Arkansas) 
reported that there were no records available during the 
dates specified.  In an April 2006 letter, South Arkansas 
Regional Health Center indicated that there were no records 
found for the veteran.  As noted above, Ms. Doerhoff reported 
that the veteran was hospitalized for mental health treatment 
in 1985.  Consequently, the veteran should identify the 
facility where he was hospitalized and an attempt to obtain 
the treatment records should be made.  

The veteran was afforded a VA examination in September 2004 
at which time the examiner noted that the veteran had a 
longstanding history of psychological complaints and would be 
benefited by a psychological examination which she said was 
not within her level of expertise.  Because the veteran 
complained of "nervous problems" in service and has been 
seen for psychological treatment since service, a VA 
examination with a medical nexus opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated or evaluated him for anxiety 
and depression, including his mental 
health hospitalization in 1985.  
After securing the necessary 
releases, obtain those records that 
have not previously been secured.  

2.  The veteran should be afforded a 
psychological examination to 
determine the etiology of his 
anxiety and depression.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner is 
requested to obtain a detailed 
history from the veteran regarding 
the onset of his anxiety and 
depression.  The examiner should 
consider this history as well as the 
available record and provide an 
opinion as to whether it is at least 
as likely as not that any current 
anxiety or depression is 
attributable to the veteran's period 
of military service, including his 
complaints of "nervous problems" 
on one occasion in service.  The 
opinion should be provided even if a 
certain amount of speculation based 
on medical expertise is required.  A 
complete rationale for any opinion 
expressed must be provided.

(The veteran is hereby notified that 
it is his responsibility to report 
for the examination and to cooperate 
in the development of the case, and 
that the consequences of failure to 
report for a VA examination without 
good cause may include denial of his 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the examination 
report to ensure that it is 
responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.  

4.  After undertaking any 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


